Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                    No. 18-BG-66

                        IN RE CARY CLENNON, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 366816)

                          On Report and Recommendation
                    Of the Board on Professional Responsibility
                        (Board Docket Number 16-BD-078)
                                  (DDN-236-15)

                               (Decided April 5, 2018)


      Before THOMPSON and EASTERLY, Associate Judges, and FERREN, Senior
Judge.

      PER CURIAM: In this case, the Board on Professional Responsibility has

adopted the Ad Hoc Hearing Committee’s uncontested findings that respondent

Cary Clennon failed to represent a criminal defendant after being appointed to

represent him under the Criminal Justice Act, and made factual misrepresentations

to both his client and the Court in violation of the Rules of Professional Conduct

1.3 (a), 1.3 (c), 1.4 (a), 1.4 (b), 3.3 (a)(1), 8.4 (c), and 8.4 (d). Before the Hearing

Committee, Mr. Clennon stipulated to facts supporting the violations and

expressed remorse and confidence that he would not repeat these actions in the
                                        2


future. The Hearing Committee recommended that Mr. Clennon be suspended for

a period of sixty days, stayed in favor of a one-year probationary period during

which he must meet certain conditions. Neither Mr. Clennon nor Disciplinary

Counsel filed any exceptions to the Committee’s report.




      In light of this record, the Board recommends that this court determine that

Mr. Clennon violated District of Columbia Rules of Professional Conduct 1.3 (a),

1.3 (c), 1.4 (a), 1.4 (b), 3.3 (a)(1), 8.4 (c), and 8.4 (d).   The Board further

recommends that the Court accept the Hearing Committee’s recommendation that

Mr. Clennon be suspended for a period of sixty days stayed in favor of a one-year

probationary period during which he must meet certain conditions. Neither Mr.

Clennon nor Disciplinary Counsel has filed an exception to the Board’s Report and

Recommendation.




      Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”).   We discern no reason to depart from the Board’s
                                         3


recommendations, particularly in light of Mr. Clennon’s stipulations of fact. See In

re Burton, 472 A.2d 831, 846 (D.C. 1984) (Disciplinary Counsel must prove each

violation and if respondent believes that a defense exists and raises the defense,

Disciplinary Counsel must establish the defense does not apply).              Those

stipulations justify the discipline recommended by the Board. See, e.g., In re

Francis, 137 A.3d 187 (D.C. 2016) (thirty-day suspension stayed in favor of a six-

month probation for failure to communicate with a client causing prejudice to the

client’s case); In re Askew, 96 A.3d 52 (D.C. 2014) (six-month suspension, with all

but sixty days stayed, and supervised probation for one year for failing to represent

a CJA defendant on appeal, failing to cooperate with successor counsel, and

testifying dishonestly before the Hearing Committee).




      Accordingly, it is




      ORDERED that Cary Clennon is hereby suspended for a period of sixty

days, stayed in favor of a one-year probation. During the probationary period Mr.

Clennon shall not commit any further Rule violations and shall comply with the

conditions listed below.      If Mr. Clennon violates any of the conditions,
                                         4


Disciplinary Counsel may petition for imposition of the stayed suspension. Mr.

Clennon’s probation is subject to the following additional conditions:

      1. Within thirty days from the date of this order, Mr. Clennon shall make

         the necessary arrangements to attend the two-day (“Basic Training”)

         course taught by Dan Mills of the District of Columbia Bar Practice

         Management Advisory Service and shall attend the training within the

         first seven months after the date of this order. Mr. Clennon shall present

         to Disciplinary Counsel, within ten days of completion of the course,

         documentation showing attendance and completion.

      2. Mr. Clennon must attend three hours of Continuing Legal Education that

         has been approved by Disciplinary Counsel and submit documentation of

         attendance and completion of the coursework within ten days of

         completion.




                                                                         So ordered.